DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 2/28/2022:
Claims 1, 5-6, and 8 are pending in the current application.  Claims 1 and 5 are amended and Claims 2-4, 7, and 9-18 are cancelled.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 1, 5-6, and 8 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1, 5-6, and 8.
	Independent Claim 1 recites a vehicle battery pack configuration having a specific arrangement of single-stage battery modules and a multi-stage battery module group relative to one another and to a width direction of the vehicle in which they are arranged, and a cooling system configuration is claimed having two cooling pipes and a flow divider that directs coolant in specific areas of the battery pack, specifically directing refrigerant to different parts of the pack (see Claim 1 and see remarks filed with the amendment on 2/28/2022).  The previously cited prior art (Nishikawa WO2017033412) does not disclose the claimed configuration, there is no prior art available to teach such a configuration, and a simple rearrangement of the structure of Nishikawa (even in light of the teaching of further relied upon references) would not obvious to arrive at the claimed invention because Applicant has specific reasons for, and has found clear benefit from, the claimed arrangement of cooling and battery structures.  See remarks filed 2/28/2022.  A reference has been identified in the updated search that teaches cooling different stages of batteries in a vehicle battery pack (see Tanaka US PG Publication 2020/0215895) but there is no suggestion of the particularly claimed structure in this reference and no reason to modify Tanaka to arrive at the claimed invention.  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2, 5-6, and 8 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729